              Case 5:20-cr-00372-LHK Document 40 Filed 01/15/21 Page 1 of 2



 1

 2

 3

 4                            IN THE UNITED STATES DISTRICT COURT
 5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6                                          SAN JOSE DIVISION
 7     UNITED STATES OF AMERICA,                            Case No.: CR 20–372 LHK
 8                    Plaintiff,                            [PROPOSED] ORDER RE
                                                            STIPULATION ON BRIEFING
 9            v.                                            SCHEDULE FOR GOVERNMENT’S
                                                            MOTION TO REVOKE RELEASE
10     NICHOLAS MENDOZA HIMAN,                              ORDER
11                    Defendant.
12                                                          Court:              Courtroom 8, 4th Floor

13

14          Counsel for the government filed a Motion to Revoke Release Order on January 13,2021.
15   The parties have conferred and stipulate to the following briefing schedule for the
16   government’s motion.
17          Based on the stipulation of the parties, it is respectfully requested that the Court order the
18   parties to submit their briefs on the government’s motion as follows:
19          January 15, 2021: Defendant files opposition brief
20          January 19, 2021: Government files reply brief
21          TBD January 27, 2021 at 3:00 PM: Motion hearing
22

23

24

25

26

27

28

     STIP BRIEFING SCHEDULE
     HIMAN, CR 20–372 LHK
              Case 5:20-cr-00372-LHK Document 40 Filed 01/15/21 Page 2 of 2



 1             IT IS SO STIPULATED.
 2
                       January 13, 2021         DAVID L. ANDERSON
 3                     Dated                    United States Attorney
                                                Northern District of California
 4
                                                          /S
 5
                                                DANIEL PASTOR
 6                                              Assistant United States Attorney

 7

 8
                      January 13, 2021          STEVEN G. KALAR
 9                    Dated                     Federal Public Defender
                                                Northern District of California
10
                                                          /S
11                                              SEVERA KEITH
                                                Assistant Federal Public Defender
12

13
               IT IS SO ORDERED.
14

15                  January 15, 2021
                      Dated                     LUCY H. KOH
16                                              United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28

     STIP BRIEFING SCHEDULE
     HIMAN, CR 20–372 LHK
                                            2
